Citation Nr: 0201082	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  99-20 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to October 
1979.  The veteran's claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a September 
1998 rating decision of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied 
entitlement to service connection for an acquired psychiatric 
disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO. 

2.  The veteran clearly and unmistakably entered active 
service with a preexisting psychiatric disorder.  

3.  The veteran's preexisting psychiatric disorder did not 
worsen or increase in severity during service.  


CONCLUSION OF LAW

A preexisting acquired psychiatric disorder was not 
aggravated during service.  38 U.S.C.A. §§ 1111, 1131, 1137, 
1153, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001); 66 Fed. Reg. 45,620 (Aug. 29 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102 and 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.102, 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a September 1998 rating decision and in an April 2001 
letter of the evidence needed to substantiate her claim.  She 
was provided an opportunity to submit such evidence.  See 38 
U.S.C.A. § 5103.  Moreover, in the November 1998 Statement of 
the Case and two Supplemental Statements of the Case in 
January 2000 and August 2001, the RO notified the appellant 
of all regulations pertinent to service connection claims, 
informed her of the reasons for which it had denied her 
claim, and provided her additional opportunities to present 
evidence and argument in support of her claim.  The Board 
finds that the rating decisions, letter, Statement of the 
Case, and Supplemental Statements of the Case provided to the 
veteran specifically satisfy the requirements of 38 U.S.C.A. 
§ 5103 of the new statute in that they clearly notify the 
veteran of the evidence necessary to substantiate her service 
connection claim.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  See 38 
U.S.C.A. § 5103A.  The VA complied with the VCAA's duty to 
assist by aiding the appellant in obtaining outstanding 
medical evidence.  The veteran was afforded a VA psychiatric 
examination in July 2001, during which the VA examiner 
offered an opinion of etiology concerning the veteran's 
acquired psychiatric disorder.  In addition, all known and 
available service, private, and VA medical records have been 
obtained and are associated with the veteran's claims file.  
The Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  The case is ready for appellate review.

This appeal arises out of the veteran's contention that she 
developed a psychiatric disorder during service in August 
1979 through October 1979.  She maintains that during this 
time she was hospitalized, diagnosed with paranoid 
schizophrenia, and found mentally incompetent to continue 
service in the military.  Therefore, service connection is 
warranted.  The RO denied the veteran's claim in a September 
1998 rating decision stating that the evidence showed a 
preexisting psychiatric disorder and that the veteran had not 
submitted evidence to show service connection due to 
aggravation.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
psychoses, will be presumed if it becomes manifest to a 
compensable degree within the year after service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
See 38 U.S.C.A. §§ 1111, 1137.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993).

The veteran's service medical records indicate that the 
veteran was examined in July 1979 prior to her entry into 
service.  At that time, the veteran reported that she had 
frequent trouble sleeping and had nervous trouble.  On 
examination, no psychiatric disorders were noted and the 
veteran was found fit to enter service.  In August 1979, the 
veteran began to experience feelings of tenseness and began 
making numerous mistakes in her unit.  The veteran was 
hospitalized and evaluated.  The examiner noted that the 
veteran had loose associations and that her thoughts revealed 
some paranoid and grandiose ideation.  During the 
hospitalization, the veteran stated that she had been 
admitted to a psychiatric hospital prior to service for about 
one month after an incident of attempted rape.  The veteran 
was diagnosed as suffering from paranoid schizophrenia.  The 
examiner concluded that her condition existed prior to 
service and that it was not aggravated by service.  The 
examiner then recommended to the Medical Evaluation Board 
that the veteran was not qualified for retention in military 
service, and that she be discharged from service.  

A January 2000 letter from the veteran's private physician, 
Todd M. Ivan, M.D., stated that he had reviewed the veteran 
records and history and noted that she had been variously 
diagnosed as having schizophrenia, a schizoaffective disorder 
and a bipolar disorder.  He indicated that the diagnoses may 
reflect an evolution of the diagnostic nosology from 1979 to 
the present.  Dr. Ivan reported that there was some evidence 
of a psychiatric illness before the veteran's service based 
on her psychiatric hospitalization prior to service, but the 
veteran had been unable to obtain those records for his 
review.  Dr. Ivan concluded that it was as likely as not that 
the veteran's military service caused a worsening of the 
symptoms of her illness.  

In a January 2000 RO hearing, the veteran stated that prior 
to entering service she had been admitted to a psychiatric 
hospital due to trauma from an attempted rape.  The veteran 
denied ever being treated or diagnosed for a psychiatric 
disorder prior to service. 

The veteran was afforded a VA psychiatric examination in July 
2001.  The examiner indicated that the claims file was 
reviewed in connection with the examination.  The veteran 
complained that she suffered from depression and that she 
previously had feelings of grandiosity.  The veteran also 
recounted a period of hypermania in which she had some 
grandiosity that was followed by psychiatric hospitalization.  
At the time of the examination, the examiner noted that the 
veteran's mood was depressed, but that her reality testing 
was intact and she was not expressing any delusional 
thinking.  Following the examination and after reviewing the 
veteran's entire military medical record, the examiner 
diagnosed the veteran as suffering from a rather typical 
bipolar disorder.  After making this diagnosis, the examiner 
concluded that the stress of the military service on the 
veteran could have effected some reactivation of her illness 
at that time, but that the bipolar course of the veteran had 
not been influenced at long term by her service experience.  
The examiner additionally noted that bipolar disorder is 
believed to be perhaps the most genetically dependent 
psychiatric illness, and that the veteran acknowledged that 
four of her relatives that have received psychiatric 
treatment, though she does not know of any specific 
diagnoses.  The examiner concluded by stating that the stress 
suffered by the veteran in the military should not effect the 
course of the illness or her present condition.

Upon review, the Board finds that the preponderance of the 
evidence does not support the veteran's claim for service 
connection for an acquired psychiatric disorder.  A 
psychiatric disorder was not noted on the veteran's service 
entrance examination, and the veteran is presumed to have 
been sound upon entering service.  However, in this case, the 
Board finds that this presumption is rebutted by evidence of 
the veteran's preexisting psychiatric disorder.  

A service psychiatric medical examination dated August 1979 
indicated that the veteran suffered from paranoid 
schizophrenia, and that this disorder preexisted service.  
This conclusion was based on a review of the veteran's 
psychiatric history and the psychiatric symptomatology the 
veteran was seen with so shortly after her entry into 
service.  In this regard, the Board notes that the veteran 
confirmed at a January 2000 hearing and at a July 2001 VA 
examination that she had been admitted to a psychiatric 
hospital prior to service.  In addition, the VA examiner who 
performed the July 2001 examination indicated that the 
veteran's military stress "reactivated" her psychiatric 
condition.  When, as in this case, a veteran manifests 
symptoms of a chronic disease (psychoses) from the date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period, the veteran's condition 
will be presumed to have preexisted service.  See 38 C.F.R. 
§§ 3.303(c), 3.309(a).  Accordingly, the Board's finds that 
the veteran's psychiatric disorder clearly and unmistakably 
preexisted service given her preservice history and the 
manifestations of the disability so soon after entering 
service without any precipitating cause. 

Having found that the veteran's psychiatric disorder 
preexisted service, the Board must now determine whether the 
veteran's psychiatric disorder was aggravated by her service.  
The August 1979 service psychiatric examination reflected a 
conclusion that the veteran's psychiatric disorder was not 
aggravated by service.  Service physicians simply evaluated 
the veteran's disability, provided medication to stabilize 
her symptomatology and determined that she was not fit for 
further service.  Furthermore, the July 2001 VA examiner 
indicated that the veteran's service may have "reactivated" 
the veteran's psychiatric disorder, but that the veteran was 
not influenced at long term by her service experience.  The 
examiner further stated that the veteran's present and future 
course of her psychiatric disorder should not be affected by 
the stress she suffered in service. 

While the veteran's private physician indicated that the 
veteran's psychiatric disorder had as likely as not caused 
"a worsening of the symptoms of her illness," he did not 
indicate that the veteran's service had caused a worsening of 
the permanent disability.  An increase in disability must 
consist of worsening of the permanent disability and not 
merely a temporary flare-up of symptoms associated with the 
condition causing the disability.  See Davis v. Principi, No. 
01-7029 (Fed. Cir. Jan. 11, 2002).  

In short, the preponderance of the evidence indicates that 
the veteran's psychiatric disorder was not permanently 
worsened as a result of her service.  As such the 
preponderance of the evidence is against the veteran's claim 
and service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

